Judge Haggin
delivered the opinion of the Court.
ON the first of October 1819, Dewit drew a bill on Breckinridge, in favor of Rolls, for $656, payable four months after sight, in notes receivable at the Bank of Cincinnati, or office of the Miami Exporting Company, which was accepted accordingly; but not being paid, an action of assumpsit was instituted upon it against Breckinridge. The general issue was pleaded, and a demurrer was filed by the defendant. The demurrer was overruled, and a verdict and judgment for the plaintiff, from which the defendant appealed.
Upon the trial of the cause, the defendant introduced testimony to prove that notes receivable in the Banks mentioned in the bill, at the time they became due, were only worth twenty-five cents per dollar; but the court forbade it.
The bill and acceptance amount to an engagement by Breckinridge to pay to the order of Rolls $656 in notes at par, receivable at the Bank of Cincinnati, or in the office of the Miami Exporting Company, agreeably to the cases of Campbell vs. Weister, 1 Litt. Rep. 30; Chambers vs. George, 4 Litt. Rep. 333.
The failure of the acceptor to pay, therefore, render-, ed him responsible for damages to the value of the notes at the time they became due; consequently, the proof conducing to show that value should have been received.
Judgment reversed with costs, and cause remanded for further proceedings in conformity with this opinion»